PD-1495-14
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN,
                                                                                          PAUL McWILLIAMSTEXAS

                 HENRY GARZA                                                               FIRST11:53:27
                                                                          Transmitted 1/6/2015   ASSISTANT AM
                                                                           Accepted 1/16/2015 10:34:45 AM
                                                                                               ABEL ACOSTA
                                  DISTRICT ATTORNEY                                       SEAN K. PROCTOR
                                                                                              ASSISTANT
                                                                                                        CLERK
                                  27TH JUDICIAL DISTRICT OF TEXAS
                                                  BELL COUNTY                               C. DAVID EAKIN
                                                                                               ASSISTANT

                                                                                         MICHAEL WALDMAN
                                                                                               ASSISTANT
January 6, 2015                                                                          LESLIE MCWILLIAMS
                                                                                               ASSISTANT

                                                                                             BOB D. ODOM
                                               JANUARY 16, 2015                                 ASSISTANT

Louise Pearson, Clerk                                                                   STEPHANIE R. NEWELL
                                                                                               ASSISTANT
Court of Criminal Appeals
                                                                                         WM. NELSON BARNES
P.O. Box 12308                                                                                 ASSISTANT
Capitol Station
                                                                                           SHELLY STRIMPLE
Austin, Texas 78711                                                                            ASSISTANT

                                                                                             TERRY CLARK
RE:      Gini Lee Taylor                                                                       ASSISTANT
         PDR # PD-1495-14                                                                     FRED BURNS
         COA # 03-14-00300-CR, 3rd Court of Appeals of Texas,                                  ASSISTANT

         Cause # 71,987, 264th District Court of Bell County, TX                           ANNE M. JACKSON
                                                                                               ASSISTANT

Dear Ms. Pearson:                                                                         SUZANNE WOHLEB
                                                                                               ASSISTANT

We have received notice of the filing of the Appellant=s
Petition for Discretionary Review by the Appellant in the                                   BILLY L. CURRY
                                                                                                 CHIEF
above referenced matter. This is to advise the Court that                                CRIMINAL INVESTIGATOR
the State of Texas agrees with the opinion of the Court of                                 GREG HOLLOWAY
Appeals in this case.                                                                    CRIMINAL INVESTIGATOR

                                                                                              KARL ORTIZ
                                                                                         CRIMINAL INVESTIGATOR
Accordingly, the State will file no further response to the
                                                                                          MICHAEL SIMMONS
petition, but would respectfully request that the Court deny                             CRIMINAL INVESTIGATOR
the petition for discretionary review in this case.                                          BRIAN BOBE’
                                                                                         CRIMINAL INVESTIGATOR
I would appreciate it if you would cause this letter response
to be filed of record in this cause.                                                         JILL A. MCAFEE
                                                                                        VICTIM/WITNESS COORDINATOR

Please contact me should you have any questions.                                             DANA BETTGER
                                                                                        VICTIM/WITNESS COORDINATOR




      DISTRICT COURT OFFICES • P. O. BOX 540 • BELTON, TEXAS 76513-0540
          254.933.5215 • 1.800.460.2355, EXT. 5215 • FAX 254.933.5238
Gini Lee Taylor
PD-1495-14
Page 2


                                  Sincerely,



                                  /s/   Bob D. Odom
                                  Bob D. Odom
                                  Assistant District Attorney
                                  27th Judicial District of Texas
                                  SBA No. 15200000
                                  DistrictAttorney@co.bell.tx.us


                        CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of this letter response was
served on Appellant’s attorney, John A. Kuchera, via E-Service to:
johnkuchera@210law.com, on this the 6th day of January, 2015.


                                  HENRY L. GARZA
                                  DISTRICT ATTORNEY
                                  27th JUDICIAL DISTRICT



                                  /s/   Bob D. Odom
                                  BOB D. ODOM
                                  Assistant District Attorney
                                  P.O. Box 540
                                  Belton, Texas 76513
                                  Bar I.D. # 152000000
                                  (254) 933-5215 / (254) 933-5704 Fax
                                  DistrictAttorney@co.bell.tx.us
Gini Lee Taylor
PD-1495-14
Page 3




                          CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of this letter response was
served on Lisa C. McMinn, State Prosecuting Attorney, by E-Service to:
information@spa.texas.gov on this the 6th day of January, 2015.



                                     /s/   Bob D. Odom
                                     BOB D. ODOM
                                     Assistant District Attorney
                                     P.O. Box 540
                                     Belton, Texas 76513
                                     Bar I.D. # 152000000
                                     (254) 933-5215 / (254) 933-5704 Fax
                                     DistrictAttorney@co.bell.tx.us